BLD-155                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 22-1345
                                         ___________

                        JAMES A. MAPP, JR., a/k/a James A. Thomas,
                                                  Appellant

                                               v.

    JEFFREY W. BULLOCK, Secretary of State of Delaware; DELAWARE BOARD OF
                           PARDONS MEMBERS
                   ____________________________________

                       On Appeal from the United States District Court
                                  for the District of Delaware
                          (D. Del. Civil Action No. 1-20-cv-01181)
                        District Judge: Honorable Maryellen Noreika
                        ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
            Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                       May 19, 2022
                             1
            Before: MCKEE , GREENAWAY, JR. and PORTER, Circuit Judges

                              (Opinion filed: November 7, 2022)
                                          _________

                                           OPINION*
                                           _________

PER CURIAM



1
    Judge McKee assumed senior status on October 21, 2022.
*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       James Mapp, Jr., proceeding pro se, appeals orders of the United States District

Court for the District of Delaware dismissing his civil rights action and denying his

motions for reconsideration and recusal. For the reasons that follow, we will summarily

affirm the judgment of the District Court.

       In 1993, Mapp pleaded guilty in Delaware state court to charges of first and

second degree unlawful sexual intercourse. He was sentenced to life plus twenty years in

prison. In 2016, the Delaware Board of Pardons denied Mapp’s application for a

commutation of his sentence. It stated that his crime was extremely violent and heinous

and that he should serve substantially more years in prison. The Board also noted, among

other things, that Mapp needed more programming because he had no insight as to how

an armed robbery turned into the extremely violent kidnapping and rape of a young man.

       The Board denied another application by Mapp for a commutation in 2020. It

stated that Mapp should serve more of his sentence and continue to show that he is

capable of maintaining good behavior. Similar to its prior decision, the Board urged

Mapp to continue to comply with the prison’s rules and to utilize programming and work

opportunities. It noted that cooperation and furthering his personal growth would

improve his chances of showing that he should be considered for a commutation. Mapp

was eligible to reapply in 15 months.




constitute binding precedent.
                                             2
       Mapp filed a complaint in the District Court against the Secretary of the State of

Delaware and other defendants pursuant to 42 U.S.C. § 1983 and § 1985. He alleged that

he had completed sex offender treatment eight times, that he had been the inmate

facilitator in rehabilitation programs for 15 years, and that he had helped other inmates

accept responsibility for their crimes. Mapp averred that since 2010 the Board had

commuted the sentences of more than 20 sex offenders who had charges similar to his

and who had completed fewer programs. He claimed a violation of his Fourteenth

Amendment right to equal protection and sought damages and other relief.

       The District Court dismissed Mapp’s complaint as legally frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(i) because he had not identified any similarly

situated inmates who were treated differently from him. It ruled that amendment of the

complaint would be futile. Thereafter, the District Court denied Mapp’s motion pursuant

to Federal Rule of Civil Procedure 60(b)(3), his revised motion to reopen his case, and

his request for recusal.2 This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the dismissal of a complaint pursuant to § 1915(e)(2) and § 1915A. Dooley v.

Wetzel, 957 F.3d 366, 373 (3d Cir. 2020). We review the denial of Mapp’s motions for


2
  Mapp’s first motion cited Rule 60(b)(3), which affords relief for fraud. Mapp, however,
did not seek relief on this basis. We treat this filing as a timely motion for
reconsideration. See Ahmed v. Dragovich, 297 F.3d 201, 208 (3d Cir. 2002) (noting a
court may recharacterize a post-judgment motion to match the substance of the requested
relief).
                                               3
abuse of discretion. See Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (per

curiam) (motion for reconsideration); Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir.

2006) (per curiam) (recusal motion).

       The District Court did not err in dismissing Mapp’s complaint. Our rationale,

however, differs from that of the District Court. See TD Bank N.A. v. Hill, 928 F.3d

259, 270 (3d Cir. 2019) (stating court of appeals may affirm on any basis supported by

the record). Although Mapp did not seek release from prison in his complaint, success on

his equal protection claim would mean that he should be released. As noted above, Mapp

claims that the Board should have commuted his sentence based on the commutations

granted to other sex offenders. He must raise this claim in a habeas proceeding. It is not

cognizable under § 1983. See Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (stating a

§ 1983 action is barred if success would necessarily establish the invalidity of

confinement).

       We also conclude that the District Court did not abuse its discretion in denying

Mapp’s subsequent motions. Because Mapp’s equal protection claim is not cognizable,

his contention that the District Court should have allowed him to amend his complaint as

to this claim is without merit. In his revised motion for reconsideration, Mapp claims a

violation of his due process rights based on the denial of a commutation. To the extent

this claim is cognizable, he did not raise it in his complaint and thus no relief was due.

See Howard Hess Dental Lab’ys., Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 251 (3d Cir.

                                              4
2010) (“‘The purpose of a motion for reconsideration . . . is to correct manifest errors of

law or fact or to present newly discovered evidence.’”) (citations omitted).3 Finally, for

the reasons stated by the District Court, it did not err in denying Mapp’s request for

recusal.

       Accordingly, because this appeal does not raise a substantial question, we will

summarily affirm the judgment of the District Court. See 3d Cir. L.A.R. 27.4; 3d Cir.

I.O.P. 10.6.




3
  Even if we were to consider Mapp’s motion as one for relief under Rule 60(b), Mapp
did not show the requisite extraordinary circumstances to satisfy the catch-all provision,
the only potentially applicable ground for relief. See Cox v. Horn, 757 F.3d 113, 122 (3d
Cir. 2014).
                                             5